Citation Nr: 1209025	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether a reduction in the rating of service-connected posttraumatic stress disorder with agoraphobia and panic disorder (or PTSD), from 100 percent to 50 percent, effective from January 1, 2008 was proper.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1981 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in September 2009.  A transcript is of record and was considered on appellate review.


FINDINGS OF FACT

1.  A rating decision dated in October 2007, effective January 1, 2008, reduced the 100 percent evaluation for PTSD to 50 percent; the 100 percent evaluation was in effect from March 2002, that is, for more than 5 years.   

2.  According the Veteran the benefit of the doubt, the medical evidence at the time of the reduction did not clearly warrant a finding of demonstration of material, sustained improvement in the Veteran's PTSD under the ordinary conditions of life, with consideration of the entire record of examinations, the medical-industrial history, and the entire case history.  The Veteran showed no sustained improved GAF scores, nor sustained, material decrease in the overall symptoms and severity of symptomatology.    

3.  The Veteran's claim for a TDIU was received in January 2007.


CONCLUSIONS OF LAW

1.  A reduction in the rating for PTSD, from 100 percent to 50 percent, effective January 1, 2008, was unwarranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.130, Diagnostic Code 9411 (2011). 

2.  Assignment of a total disability rating based on individual unemployability is precluded by law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided VA examinations which are adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Procedural History 

The Veteran in this case had been assigned a 100 percent evaluation for service-connected PTSD, representing a total impairment in both social and occupational functioning.  This rating had been assigned as effective since March 2002.  The Veteran's clinical psychiatric treatment history, as well as VA examinations in 2006 and 2007, were reviewed by the RO, and based upon the findings in these assessments, the RO proposed to reduce the Veteran's rating to 50 percent.  The Veteran was informed of a proposed rating reduction in October 2006, and the reduction was enacted in an October 2007 rating decision, which was effective January 1, 2008.  The Veteran claims, in essence, that the disability assessments made both in clinical evaluations and in VA compensation examinations did not adequately contemplate the severity of her disability picture.  Essentially, she contends that VA erred in deciding to reduce her benefits.  

By history, the Board notes that the Veteran's 100 percent rating was, in part, based of the conclusions established in a September 2002 VA examination that was well-rationalized and based on both an objective examination and a detailed review of the Veteran's relevant history.  This examination was adequate for rating purposes.  

Legal Criteria-Reduction in Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found-a practice known as "staged" ratings. 

When reduction in the evaluation of a service-connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his/her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

In addition, 38 C.F.R. § 3.344 provides that for ratings which were in effect for 5 years or more, such as this one, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases including "psycho-neurotic reaction" that are subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 at 281-282 (1992).



Rating Criteria-PTSD

The Veteran's PTSD is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 50 percent disability rating.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).


Facts and Analysis

As noted, as the rating at issue was in effect for more than 5 years, it is necessary to consider the entire history of the PTSD and to produce the greatest degree of stability of disability evaluation.  See 38 C.F.R. § 3.344.  In this circumstance, the Veteran had clinical consultations with VA mental health providers in the three years subsequent to the establishment of the 100 percent disability rating.  In March 2005, the Veteran had a psychiatric consultation with an assessment of PTSD and co-morbid bipolar disorder being made.  This doctor noted that there were still "occasional symptoms" of PTSD with medications being effective in treating bipolar disorder.  The Veteran's overall GAF score was noted to be 65.  Other clinical notes indicated that if the Veteran was off of her medication, she would become overwhelmed with depression and have suicidal ideation.  Additionally, a clinical psychiatry note of March 2005 indicates that the PTSD symptoms are especially felt on the anniversary date of the in-service trauma which caused her condition (abduction and rape).  

The Veteran was given her first review examination for her service-connected PTSD, established at 100 percent disabling, in May 2004.  The associated report of this examination noted that the Veteran experienced poor sleep with nightmares as a consequence of service-connected PTSD.  Moreover, she had symptoms of hypervigilance and heightened startle response.  The Veteran reported irritability, and she only engaged in the solitary activity of reading as a hobby.  The Veteran reported having contact with a 20 year-old daughter that was strained, although attempts were being made at improving that relationship.  A nine year-old daughter was listed as living apart from the Veteran; however, she maintained frequent contact with her.  A history of suicide attempts was reported; however, the Veteran did not exhibit suicidal ideation or any recent attempts at ending her life.  The Veteran had been diagnosed with several medical conditions prior to this examination, and that had caused her to have more frequent panic attacks than in years past.  Objectively, mood was anxious, thought processes were intact, and good personal hygiene was noted.  The Veteran was alert, was not suicidal or homicidal in thought, and she did not exhibit hallucinations or delusional behavior.  The examiner concluded that there was no change in the Veteran's psychosocial functioning since the establishment of the 100 percent rating.  Indeed, the Veteran reportedly was not employed at that time as due to psychiatric symptoms.  The Veteran had a GAF score of 50 at this examination, and a June 2004 rating decision continued the 100 percent evaluation for PTSD.  

In August 2006, the Veteran was again afforded a review examination to determine the continued propriety of her total rating.  In the associated report, the Veteran was found to exhibit PTSD that was "not disabling."  The examiner stated that the Veteran had been unemployed since 2002; however, that she was caring for parents with Alzheimer's disease, and that she would not be prohibited from engaging in employment if she followed her medication regimen.  The examiner noted that, with respect to PTSD, the only treatment sought within a year and a half of the examination was for her medications.  The examiner felt that the Veteran was over-reporting her symptoms to a certain extent.  Symptoms of nervousness, agitation, worry, and depression were in evidence during her psychological evaluation.  The Veteran was noted to have a history of alcohol abuse which appeared in remission, and she was assessed as having PTSD at a "relatively mild level."  Her GAF score was listed as 60.  

Based on the report of this examination, the rating was proposed to be reduced to a 50 percent evaluation.  Prior to this reduction taking place, an additional VA examination was afforded in March 2007.  The report of this examination stated that the Veteran hadn't worked in the four or five years prior to the examination.  She had a past history of work as a waitress and secretary; however, she reported that her symptoms interfered with her ability to perform work tasks.  Regarding social relationships, she reported that she has a strained relationship with a 23 year-old daughter who was noted to be a drug abuser.  The Veteran reported needing space between her and others, and that she had a difficulty in being comfortable around others (especially males).  Reported symptoms included regular complaints of tiredness due to lack of sleep.  Panic attacks were present, with the Veteran reporting an average of one less panic attack per week than in the past; however, she did report that she maintained a high level of anxiety affecting her daily functioning.  The Veteran reported not having a romantic partner, and that she rented a house for her living arrangements.  The Veteran stated that she was using alcohol "more than she probably should," and that she was not socially active.  The Veteran reported having a greater startle response since her previous examination, and that her symptoms presented a greater difficulty in performing tasks as required.  Regarding her occupational impairment, the examiner stated that the PTSD panic attacks "paralyzed" the Veteran and did not allow her to perform tasks expected by a secretary or waitress, and that they would interfere with most customer service positions.  The examiner found that PTSD affected all areas of functioning.  A GAF score of 48 was assessed.  

In analyzing the merits of the claim, the Board must first note that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, the Veteran was informed of the proposed reduction for service-connected PTSD in October 2006.  Thereafter, an October 2007 rating decision reduced the award prospectively effective January 1, 2008.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) have been met.

It appears as if the RO relied heavily on the report of the August 2006 VA examination in deciding to reduce the Veteran's rating to 50 percent.  This was not the sole basis for the reduction; however, as there was a second VA examination afforded in 2007 before the rating reduction went into effect.  The Board is mindful of the requirement that a "psycho-neurotic reaction" not be reduced in a rating in effect for a long period based on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See 38 C.F.R. § 3.344

The Board accords greater weight to the 2007 VA examination than the 2006 VA examination.  The 2007 VA examination is a stronger opinion than the one authored in August 2006, in that it categorically limits its analysis to the service-connected condition under review (and does not entangle itself with other nonservice-connected conditions in its analysis).  It is apparent that the Veteran has very limited social contact, and her occupational functioning has been found to be very highly limited by PTSD.  Indeed, while the August 2006 examination assessed the condition as mild and easily controlled by medication, the later assessment of 2007, which focused solely on PTSD, established that the Veteran could not perform customer service tasks or interact with customers, due to PTSD.  

Overall, the August 2006 opinion is not as thorough as the more recent 2007 examination in evaluating the Veteran's specific PTSD symptoms.  Additionally, in comparing the 2007 VA examination report with the even earlier 2004 report, there is a consistency of symptoms between these two examinations which suggests that, for purposes of producing the greatest degree of stability of disability examinations, the 2006 examination has less probative value.  See 38 C.F.R. § 3.344.  This consistency is further demonstrated by a later clinical psychiatry note of March 2009.  In that note, a GAF score of 52 was assessed, with symptoms reported similar to those reported in 2007.  

According the Veteran the benefit of the doubt, the Board finds that, in relying on that August 2006 assessment so heavily, the RO erred in reducing the Veteran's rating to 50 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Viewing the periodic examinations of record since the 100 percent rating was established in 2002, the Veteran has been found to have GAF scores of, in order, 65, 50, 60, 48, and 52, and been found to engage in limited social contact with inability to perform in customer service occupational functioning.  While the Veteran has never suffered from psychotic behavior, had gross impairment in thought processes, or been unable to maintain proper hygiene, the medical evidence at the time of the reduction did not "clearly warrant" a finding of demonstration of material, sustained improvement in the Veteran's PTSD under the ordinary conditions of life, with consideration of the entire record of examinations, the medical-industrial history, and the entire case history.  See 38 C.F.R. § 3.344.  The Veteran showed no sustained improved GAF scores, nor sustained, material decrease in the overall symptoms and severity of symptomatology.  According the Veteran the benefit of the doubt, the Board finds the 2007 VA examination findings to be representative of total occupational and social impairment, and that these findings are the most probative evidence as to the status of the Veteran's PTSD in the period for appellate review.  It was therefore not "clearly warranted" to reduce the Veteran to a 50 percent rating as of January 1, 2008.  See 38 C.F.R. §§ 3.344, 4.130, Diagnostic Code 9411.  The Board thus observes the requirement to resolve the benefit of the doubt in favor of the Veteran, when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

The Veteran's claim for a TDIU was received in January 2007.  A TDIU is in the nature of an increased rating for the Veteran's disabilities.  VA's regulations provide that the effective date for an increased rating for a disability shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the effective date shall be the date of receipt of the claim.  Thus, the earliest possible date for assignment of a TDIU is in January 2006, one year prior to the date of receipt of the Veteran's TDIU claim.  

However, the Board has herein restored a 100 percent schedular rating for PTSD, effective from the date of the reduction, January 1, 2008.  Accordingly, a 100 percent rating has been in continuous effect for PTSD since the 100 percent rating was first assigned in March 2002.  Therefore, assignment of a TDIU is precluded by the provisions of 38 C.F.R. § 4.16(a) for the entire period applicable to the Veteran's TDIU claim.  

In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Veteran's claim for a TDIU is denied.  



ORDER

The reduction of the rating for PTSD from 100 percent to 50 percent is void, and a schedular 100 percent rating for PTSD is restored, effective the date of the reduction.  

A total disability rating based on individual unemployability is denied.  



______________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


